Exhibit 10.2
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of the 3rd day
of February, 2009, by and between Magellan Petroleum Corporation, a Delaware
corporation (the “Company”), and William H. Hastings, an individual residing at
2 Thurston Lane, Falmouth, Maine 04105 (the “Indemnitee”).
Recitals
     A. The Indemnitee became a director, officer and employee of the Company on
December 11, 2008 (the “Effective Date”) and in such capacities is performing
valuable services for the Company.
     B. The Delaware General Corporation Law, as amended from time to time (the
“DGCL”), permits the Company to indemnify the officers, directors, employees and
agents of the Company.
     C. The Company desires to hold harmless and indemnify the Indemnitee to the
fullest extent authorized or permitted by the provisions of the DGCL, or by any
amendment thereof or other statutory provisions authorizing or permitting such
indemnification which hereafter may be adopted.
     D. The Company has entered into this Agreement and has assumed the
obligations imposed on the Company hereby in order to induce the Indemnitee to
serve or to continue to serve as a director, officer and employee of the
Company, and acknowledges that the Indemnitee is relying upon this Agreement in
serving or continuing to serve in such capacities.
Agreement
     Accordingly, in consideration of the Indemnitee’s agreement to serve or
continue to serve as a director and/or officer of the Company, the Company and
the Indemnitee agree as follows:
     1. Initial Indemnification.
          (a) General. From and after the Effective Date, the Company shall
indemnify the Indemnitee to the fullest extent permitted by applicable law
whenever he was or is, or is threatened to be made, a party to or a participant
in any threatened, pending or completed action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Company to procure a judgment in its favor), by reason of the fact that he is or
was a director, officer, employee or agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity, against any and all expenses (including, without limitation,
attorneys’ fees and expenses), judgments, fines, amounts paid in settlements and
other amounts actually and reasonably incurred by the

 



--------------------------------------------------------------------------------



 



Indemnitee or on his behalf in connection with such action, suit or proceeding
and any appeal therefrom or any claim, issue or matter therein if the Indemnitee
acted in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that the Indemnitee did not satisfy the
foregoing standard of conduct to the extent applicable thereto.
          (b) Derivative Actions. From and after the Effective Date, the Company
shall indemnify the Indemnitee to the fullest extent permitted by applicable law
when he was or is, or is threatened to be made, a party to or a participant in
any threatened, pending or completed action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether civil, criminal,
administrative or investigative, by or in the right of the Company to procure a
judgment in its favor by reason of the fact that he is or was or had agreed to
become a director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a director, officer, employee, or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including, without limitation, attorneys’ fees and expenses)
actually and reasonably incurred by him or on his behalf in connection with the
defense or settlement of such action, suit or proceeding and any appeal
therefrom or any claim, issue or matter therein if he acted in good faith and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, except that no indemnification shall be made in respect of any
claim, issue or matter as to which the Indemnitee shall have been fully adjudged
by a court to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action, suit or
proceeding is or was brought, shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses and
then only to the extent that the Delaware Court of Chancery or such other court
shall determine.
          (c) Determination of Entitlement. Any indemnification under Section
l(a) or l(b) hereof (unless ordered by a court) shall be made by the Company
only if authorized in the specific case upon a determination, in accordance with
Section 4 hereof or any applicable provision of the Company’s Restated
Certificate of Incorporation, as then amended (the “Charter”), its By-laws as
then amended (the “By-laws”), any other agreement, any resolution or otherwise,
that indemnification of the Indemnitee is proper in the circumstances because he
has met the applicable standard of conduct set forth in Section l(a) or
(b) above. Such determination shall be made (i) by the Company’s Board of
Directors (the “Board”) by a majority vote of directors who are not parties to
such action, suit or proceeding, even though less than a quorum of the Board,
(ii) by a committee of such directors designated by majority vote of such
directors, even though less than a quorum, (iii) if there are no such directors,
or if such directors so direct, by independent legal counsel in a written
opinion or (iv) by the stockholders of the Company (the “Stockholders”).
Notwithstanding the foregoing, as contemplated by Section 3, no subsequent
amendment or change to the By-laws or Charter which limits or restricts the
rights of the Company to indemnify Indemnitee shall adversely affect the rights
of Indemnitee hereunder.

2



--------------------------------------------------------------------------------



 



          (d) Mandatory Indemnification. Notwithstanding any other provisions of
this Agreement, to the fullest extent permitted by applicable law and to the
extent that Indemnitee is a party to (or participant in) and is successful, on
the merits or otherwise, in any action, suit or proceeding referred to in
Section 1(a) or 1(b) hereof, or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
expenses (including, without limitation, attorneys’ fees and expenses) actually
and reasonably incurred by him in connection therewith. If Indemnitee is not
wholly successful in such action, suit or proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters therein, the Company shall indemnify Indemnitee against all expenses
actually and reasonably incurred by him or on his behalf in connection with or
related to each successfully resolved claim, issue or matter to the fullest
extent permitted by law.
          (e) Advancement of Expenses. Notwithstanding any provision of this
Agreement to the contrary (other than Section 4), the Company shall advance, to
the extent not prohibited by law, the expenses (including, without limitation,
attorneys’ fees and expenses) incurred by the Indemnitee in defending any civil,
criminal, administrative or investigative action, suit or proceeding, and such
advancement shall be made within thirty (30) days after the receipt by Company
of a statement or statements requesting such advances from time to time, whether
prior to or in advance of the final disposition of such action, suit or
proceeding as authorized in accordance with Section 4 hereof or any applicable
provision of the Charter, the By-laws, any other agreement, any resolution or
otherwise.
          (f) Benefit Plan Matters. For purposes of this Agreement, references
to “other enterprises” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on the Indemnitee with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, the Indemnitee
with respect to an employee benefit plan, its participants or beneficiaries; and
a person who acted in good faith and in a manner he reasonably believed to be in
the interest of the participants and the beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Section 1.
     2. Additional Indemnification.
          (a) General. If and to the extent that (i) the DGCL is amended
hereafter to require or permit indemnification, expense advancement or
exculpation that is or may be more favorable to the Indemnitee than the maximum
permissible indemnification, expense advancement and exculpation now permitted
thereunder and provided in this Agreement, or (ii) the Company reincorporates in
or merges, consolidates or combines into or with any other corporation or entity
by virtue of which transaction the Company is not the surviving, resulting or
acquiring corporation and the surviving, resulting or acquiring corporation is
incorporated in a different jurisdiction which at such time requires or permits
indemnification, expense advancement or exculpation that is or may be more
favorable to the Indemnitee than the maximum permissible indemnification,
expense advancement and exculpation now permitted under the DGCL and provided in
this Agreement, then pursuant to this Agreement the Indemnitee shall be entitled
to, and this Agreement shall be deemed to be amended to provide for

3



--------------------------------------------------------------------------------



 



the Indemnitee’s contractual entitlement to, indemnification, expense
advancement and exculpation to the maximum extent that may be permitted or
required under such applicable law at the time of any initial or subsequent
request for indemnity hereunder (determined as contemplated by Section 4
hereof), whether or not the Company has adopted any Charter or By-law provisions
adopting, effecting or implementing any provisions thereof which are permissive
and not mandatory in nature. Nothing contained herein shall be deemed to detract
from, diminish, impair, limit or adversely affect any right which the Indemnitee
may have under this Agreement under any circumstances, including without
limitation in the event of subsequent amendment or revision to the Charter or
By-laws, and to the extent that any terms, conditions or provisions of this
Agreement (including, without limitation, those in Section 1 hereof) are more
favorable to the Indemnitee than the maximum indemnification, expense
advancement and exculpation then permitted or required under such applicable law
(determined as aforesaid), then such terms, conditions and provisions of this
Agreement shall be preserved and integrated with such more favorable terms from
then applicable law and shall continue to apply to the Indemnitee’s rights by
virtue of this Agreement. The same expansion of the Indemnitee’s rights and
deemed inclusion herein and integration herewith of any terms, conditions or
provisions more favorable to the Indemnitee shall occur upon and with respect to
any amendment of the provisions relating to indemnification, expense advancement
and exculpation in the Company’s Charter or By-laws and any provision by the
Company to any other officer or director of the Company of any other different
form of indemnification contract or agreement.
          (b) Examples and Limitations. Without limiting the generality of
Section 2(a) hereof, the Indemnitee hereby may become entitled to
indemnification of any and all amounts which he becomes legally obligated to pay
(including, without limitation, damages, judgments, fines, settlements, expenses
of investigation and defense of legal actions, proceedings or claims and appeals
therefrom, and expenses of appeal, attachment or similar bonds) relating to or
arising out of any claim made against him because of any act, failure to act or
neglect or breach of duty, including any actual or alleged error, misstatement
or misleading statement, which he commits, suffers, permits or acquiesces in
while acting in his capacity as an officer, director, employee or agent of the
Company, subject only to any limitations on the maximum permissible, expense
advancement or indemnification which may exist under applicable law (determined
as provided in Section 2(a) hereof). In no event, however, shall the Company be
obligated under this Section 2 to make any payment in connection with any claim
against the Indemnitee:
          (i) for which payment actually has been made to the Indemnitee under a
valid and collectible insurance policy, except in respect of any retention or
excess beyond the amount of payment under such insurance;
          (ii) which results in a final, nonappealable order for the Indemnitee
to pay a fine or similar governmental imposition which the Company is prohibited
by applicable law from paying; or
          (iii) which is based upon or attributable to the Indemnitee gaining in
fact a personal profit to which he was not legally entitled, including, without
limitation, any profits made from the purchase and sale by the Indemnitee of
equity securities of the Company which are recoverable by the Company pursuant
to Section 16(b) of the

4



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934 and any profits arising from transactions in any
publicly traded securities of the Company which were effected by the Indemnitee
in violation of Section 10(b) of the Securities Exchange Act of 1934 or
Rule 10b-5 promulgated thereunder.
     3. Effect of Future Adverse Changes in Charter, By-laws or Applicable Law.
     Nothing herein shall prevent the adoption by the Board or Stockholders of
the Company of any amendment to the Charter or By-laws of the Company, the
effect of which would be to detract from, diminish, impair, limit or adversely
affect the Indemnitee’s rights to indemnification, expense advancement or
exculpation that otherwise exist as of the Effective Date pursuant to such
Charter or By-laws as applied to any act or failure to act occurring in whole or
in part after the date hereof. In the event that the Company shall adopt any
such amendment to its Charter or By-laws, however, or in the event that the
indemnification, expense advancement or exculpation provisions of the DGCL (or
any other then applicable law) hereafter shall be amended in a manner which may
be deemed to detract from, diminish, impair, limit or adversely affect the
Indemnitee’s rights with respect thereto, such events and changes shall not in
any manner or to any extent detract from, diminish, impair, limit or adversely
affect in any manner the contractual indemnification rights and procedures
granted to and benefiting the Indemnitee under this Agreement, unless and then
except only to the extent that any of such rights or any of the terms,
conditions and provisions of this Agreement shall thereby be made illegal or
otherwise violative of applicable law, in which case the provisions of Section
10(c) hereof shall apply. For purposes only of determining the Indemnitee’s
rights to indemnification pursuant to the Company’s Charter or By-laws as so
amended, and not for purposes of the continuing applicability of this Agreement
in accordance with its terms, any such amendment to the Company’s Charter or
By-laws shall apply to acts or failures to act occurring entirely after the date
on which such amendment was approved and adopted by the Board or the
Stockholders, as the case may be, unless the Indemnitee shall have voted in
favor of such approval and adoption as a director or holder of record of the
Company’s voting stock, as the case may be.
     4. Certain Procedures.
          (a) Indemnification Procedures. For purposes of pursuing his rights to
indemnification under Section 1 (other than the second sentence of Section 1(d)
hereof, which shall be governed by Section 4(b) hereof) or Section 2 hereof, as
the case may be, the Indemnitee shall be required to submit to the Board a sworn
statement of request for indemnification substantially in the form of Exhibit 1
hereto (the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder. Submission of an Indemnification Statement to the
Board shall create a presumption that the Indemnitee is entitled to
indemnification under Section 1 (other than the second sentence of Section 1(d)
hereof, which shall be governed by Section 4(b) hereof) or Section 2 hereof, as
the case may be, and, except as set forth below, the Board shall within 30
calendar days after submission of the Indemnification Statement specifically
determine that the Indemnitee is so entitled, unless within such 30-calendar day
period it shall determine by Board action, based upon clear and convincing
evidence (sufficient to rebut the foregoing presumption) that the Indemnitee is
not entitled to indemnification under Sections 1 or 2 hereof. The Company shall
notify the Indemnitee promptly in writing following such determination.

5



--------------------------------------------------------------------------------



 



Any evidence rebutting the Indemnitee’s presumption, to which the Board gave
weight in arriving at its determination, shall be disclosed to the Indemnitee
with particularity in such written notice. Notwithstanding anything to the
contrary contained in the three preceding sentences, if the Board determines
that it cannot act on the request for indemnification submitted by the
Indemnitee because a determination of entitlement can not be made in the manner
required by Section 1(c) hereof, the Board will act promptly to retain
independent legal counsel or convene a meeting of Stockholders to act on the
request.
          (b) Expense Advancement Procedures. For purposes of determining
whether to authorize advancement of expenses pursuant to the second sentence of
Section 1(d) hereof or Section 2(b) hereof, the Indemnitee shall be required to
submit to the Board a sworn statement of request for advancement of expenses
substantially in the form of Exhibit 2 hereto (the “Undertaking”), averring that
(i) he has incurred or will incur actual expenses in defending a civil,
criminal, administrative or investigative action, suit or proceeding and (ii) he
undertakes to repay such amount if it shall be determined ultimately that he is
not entitled to be indemnified by the Company under this Agreement or otherwise.
Within 30 calendar days after receipt of the Undertaking, the Board shall
authorize payment of the expenses described in the Undertaking, whereupon such
payments shall be made promptly by the Company. No security shall be required in
connection with any Undertaking, and any Undertaking shall be accepted without
reference to the Indemnitee’s ability to make repayment.
          (c) Selection of Counsel. In the event the Company shall be obligated
under this Section 4 to pay the expenses of any action, suit or proceeding
against the Indemnitee, the Company shall be entitled to assume the defense of
such proceeding, with counsel acceptable to and approved by the Indemnitee, upon
the delivery to the Indemnitee of written notice of the Company’s election to do
so. After delivery of such notice, approval of such counsel by the Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to the Indemnitee under this Agreement for any fees of separate counsel
subsequently incurred by the Indemnitee with respect to the same action, suit or
proceeding; provided, however, that if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the Indemnitee may select and employ his own counsel to direct
the defense thereof and the fees and expenses of such counsel shall be paid by
the Company. Notwithstanding any assumption of the defense of any such action,
suit or proceeding and employment of counsel with respect thereto by the Company
in accordance with the foregoing, the Indemnitee shall have the right to employ
his own separate counsel to participate in any such action, suit or proceeding
at the Indemnitee’s expense.
     5. Corporate Approval. The Company represents and warrants to the
Indemnitee that: (i) the Company has all requisite power and authority to enter
into this Agreement and to perform its obligations hereunder; (ii) this
Agreement and the performance of all of the Company’s obligations hereunder have
been approved by all corporate action required on the part of the Company under
the Charter, the By-laws or applicable law or contract; and (iii) this
Agreement, when executed, will constitute the valid and legally binding
obligation of the

6



--------------------------------------------------------------------------------



 



Company, enforceable against the Company in accordance with its terms, subject
to any applicable bankruptcy law and equitable limitations.
     6. Fees and Expenses of Enforcement. It is the intent of the Company that,
to the fullest extent permitted by law, the Indemnitee not be required to incur
legal fees or other expenses associated with the enforcement of his rights under
this Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee
that the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any action, suit
or proceeding designed (or having the effect of being designed) to deny, or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his choice, at the expense of the Company as
hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. The Company shall, to the
fullest extent permitted by law, indemnify Indemnitee against any and all
expenses, including without limitation attorneys’ fees and expenses, and, if
requested by Indemnitee, shall advance, to the extent not prohibited by law,
such expenses, actually and reasonably incurred by the Indemnitee (i) as a
result of the Company’s failure to perform this Agreement or any provision
hereof or (ii) as a result of the Company or any person contesting the validity
or enforceability of this Agreement or any provision hereof.
     7. Maintenance of Insurance and Self Insurance.
          (a) The Company represents that it presently has in force and effect
policies of D & O Insurance in insurance companies and amounts as follows (the
“Insurance Policies”).

                          Insurer   Policy No.   Amount   Deductible
Chubb Group of Insurance Companies
  81691712     $ 10,000,000     $ 250,000  

Subject only to the provisions of Section 7(b) hereof, the Company hereby agrees
that, so long as Indemnitee shall continue to serve as a director of officer of
the Company (or shall continue at the request of the Company to serve as a
director, officer, employee or agent of another company, partnership, joint
venture, trust or other enterprise) and thereafter so long as Indemnitee shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal or investigative by reason of the
fact that Indemnitee was a director of the Company (or served in any of said
other capacities), the Company will purchase and maintain in effect for the
benefit of Indemnitee one or more valid, binding and enforceable policy or
policies of D & O Insurance providing, in all respects, coverage at least
comparable to that presently provided pursuant to the Insurance Policies.

7



--------------------------------------------------------------------------------



 



          (b) The Company shall not be required to maintain said policy or
policies of D & O Insurance in effect if said insurance is not reasonably
available or if, in the reasonable business judgment of the then directors of
the Company, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage or (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance.
     8. Reorganizations. In the event that the Company shall be a constituent
corporation (including any constituent of a constituent) in a merger,
reorganization, consolidation, combination or similar transaction, the Company,
if it shall not be the surviving, resulting or acquiring corporation therein,
shall require as a condition thereto the surviving, resulting or acquiring
corporation to expressly assume and adopt this Agreement and to agree to
indemnify the Indemnitee to the full extent provided in this Agreement. Whether
or not the Company is the resulting, surviving or acquiring corporation in any
such transaction, the Indemnitee shall stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring corporation as
he would have with respect to the Company if its separate existence had
continued.
     9. Nonexclusivity, Survival and Subrogation.
          (a) Nonexclusivity. The rights to indemnification and advancement
provided by this Agreement shall not be exclusive of any other rights to which
the Indemnitee may be entitled under the Charter, the By-laws, the DGCL, any
other statute, insurance policy, agreement, vote of shareholders or of directors
or otherwise, both as to actions in his official capacity and as to actions in
another capacity while holding such office.
          (b) Survival. The provisions of this Agreement shall survive the
death, disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as an officer, director, employee or agent of the Company
and shall inure to the benefit of, and be enforceable by, the Indemnitee’s
heirs, executors, guardians, administrators or assigns.
          (c) Subrogation. In the event of any payment by the Company under this
Agreement, the Company shall be subrogated to the extent thereof to all rights
of recovery previously vested in the Indemnitee, who shall cooperate with the
Company, at the Company’s expense, in executing all such instruments and taking
all such other actions as shall be reasonably necessary for the Company to
enforce such right or as the Company may reasonably request.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.
     11. Miscellaneous.
          (a) This Agreement shall become effective as of the Effective Date.

8



--------------------------------------------------------------------------------



 



          (b) This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.
          (c) Any provision of this Agreement may be amended or waived only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by both parties hereto or, in the case of a waiver, by the party against whom
the waiver is to be effective. No failure or delay by either party in exercising
any right, power or privilege hereunder shall operate as a waiver hereof nor
shall any single or partial exercise thereof preclude any other or future
exercise thereof or the exercise of any other right, power or privilege.
          (d) If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
          (e) Nothing contained in this Agreement is intended to create in the
Indemnitee any separate or independent right to continued employment by the
Company.
          (f) This Agreement may be executed in counterparts, but all such
counterparts taken together shall constitute on and the same Agreement.
          (g) The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement. The use of the
word “including” in this Agreement shall be by way of example rather than
limitation. The use of the word “or” in this Agreement is intended to be
conjunctive rather than disjunctive.
* * * * * *
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            MAGELLAN PETROLEUM CORPORATION
      By:   /s/ Walter J. McCann       Name:   Walter McCann      Title:  
Chairman of the Board              /s/ William H. Hastings       William H.
Hastings         

9



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
Indemnification Statement

     
STATE OF
  ) 
 
  ) ss. 
COUNTY OF
  ) 

          I,                                         , being first duly sworn,
do depose and state as follows:
          1. This Indemnification Statement is submitted pursuant to the
Indemnification Agreement, dated                                         ,
200___ between Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), and the undersigned.
          2. I am requesting indemnification against expenses (including,
without limitation, attorneys’ fees and expenses), costs, judgments, damages,
fines and amounts paid in settlement, all of which (collectively, “Liabilities”)
have been or will be actually and reasonably incurred by me in connection with
an actual or threatened action, suit or proceeding to which I was or am a party
or am threatened to be made a party.
          3. With respect to all matters related to any such action, suit or
proceeding, I am entitled to be indemnified as herein contemplated pursuant to
the aforesaid Indemnification Agreement.
          4. Without limiting any other rights which I have or may have, I am
requesting indemnification against Liabilities which have arisen or

may arise out of      
 
                .

Indemnitee
                                                            
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ___ day of                     , 20___.
[Seal]
My commission expires the       day of                     , 20 ___.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
Undertaking

     
STATE OF
  ) 
 
  ) ss. 
COUNTY OF
  ) 

          I,                                         , being first duly sworn,
do depose and state as follows:
          1. This Undertaking is submitted pursuant to the Indemnification
Agreement, dated                                          , 200___, between
Magellan Petroleum Corporation, a Delaware corporation (the “Company”), and the
undersigned.
          2. I am requesting advancement of certain expenses (including, without
limitation, attorneys’ fees and expenses) which I have incurred or will incur in
defending a civil, criminal, administrative or investigative action, suit or
proceeding.
          3. I hereby undertake to repay this advancement of expenses if it
shall ultimately be determined that I am not entitled to be indemnified by the
Company under the aforesaid Indemnification Agreement or otherwise.

         
 
4. The expenses for which advance is requested are, in general, all expenses
related to                       .

Indemnitee
                                                            
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this       day of                     , 20___.
[Seal]
My commission expires the       day of                     , 20___.

 